Title: V. General Orders (second general orders), 7 June 1780
From: Washington, George
To: 



Head Quarters Shorthills [N.J.] Wednesday June 7th 1780
Parole ResolutionCountersigns Look Sharp Watchword Tomorrow

For the present the Army is to be formed in the following order:
The first line composed of the Pennsylvania division on the right commanded by Major General Greene.
The Connecticut division on the left commanded by Major General the Marquis La Fayette.
The 2nd line composed of Hand’s and Stark’s Brigades commanded by Major General Baron de Steuben.
The Jersey Brigade forms the Advance Corps till further orders.
Captain Webb is to serve with General Greene as an Aid de Camp untill the Enemy’s return into New York and is to be obeyed and respected accordingly.

After Orders
Two regiments of the second line to be posted on the road between Camp and Newark mountain.
The troops to lie on their Arms and the Officers with their respective regiments and platoons that in Case of an alarm every officer and man may be immediately at his Post.

